Citation Nr: 0635751	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-12 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service-connected residuals of an injury to the 
right knee, post medial meniscectomy, with degenerative joint 
disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In his notice of disagreement and substantive appeal, the 
veteran referred to a January 2003 VA orthopedic 
consultation.  He indicated that his left knee was bothering 
him and he felt that he had been compensating for his right 
knee disabilities by favoring the left knee.  The veteran 
related that a VA physician's assistant told him that it was 
possible that this overuse of the left knee could have caused 
damage.  The veteran was told that he had degenerative 
changes in the left knee, which is confirmed in March 2003 VA 
records.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The January 2003 records from the VA Medical 
Center in Kansas City-Columbia, Missouri as well as the VA 
Community Based Outpatient Clinic (CBOC) should be obtained 
in compliance with VA's duty to assist.  

In addition, pursuant to VA's duty to assist, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
A medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service or 
service-connected disability.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

The veteran should be afforded a VA examination.  He has 
currently diagnosed degenerative changes of the left knee and 
a physician's assistant apparently told him that the 
degenerative changes were possibly related to his service-
connected right knee disabilities, although the physician's 
assistant apparently would not provide a statement to that 
effect.  On examination, the examiner should opine if the 
veteran's left knee degenerative changes or any other current 
left knee disability are proximately due to, the result of, 
or aggravated by his service-connected right knee 
disabilities.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
this case is being remanded, the veteran should be notified 
in the VCAA notice of directives regarding a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file copies of January 2003 medical 
records from the VA Medical Center in 
Kansas City-Columbia, Missouri as well as 
the VA Community Based Outpatient Clinic 
(CBOC); also, any other clinical records, 
which are not already in the claims file, 
should be obtained.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should opine if the veteran's left 
knee degenerative changes or any other 
current left knee disability are proximately 
due to, the result of, or aggravated by his 
service-connected right knee disabilities.

A rationale for any opinion expressed should 
be provided.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



